

EXHIBIT 10.2


WAIVER


This WAIVER, dated as of December 16, 2009 (this “Waiver”), is made with respect
to the Purchase Agreement, dated as of November 2, 2009 (the “Agreement”), by
and among Global Telecom & Technology Americas, Inc., GTT-EMEA, Limited, WBS
Connect, L.L.C., TEK Channel Consulting, LLC, WBS Connect Europe Ltd., Scott
Charter and Michael Hollander.  Any capitalized terms used but not defined in
this Waiver have the respective meanings set forth in the Agreement.


RECITALS


A.           Under Section 1.5(a)(x) of the Agreement, the Sellers are required
to deliver to the Purchaser and Purchaser Europe at the Closing employment
agreements between the Purchaser and each of Greg Sadler, Chad Jensen and Jake
Cummins, duly executed by such individuals, on the terms and conditions set
forth therein.


B.           Under Section 10.5 of the Agreement, the Purchaser may waive any
provision of the Agreement on behalf of itself and Purchaser Europe.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Agreement, it is agreed as follows:


1.           Waiver.  The Purchaser hereby waives Section 1.5(a)(x) of the
Agreement solely with respect to Chad Jensen and Jake Cummins.


2.           Scope of Waiver.  This Waiver relates solely to Section 1.5(a)(x)
of the Agreement with respect to Chad Jensen and Jake Cummins as described in
Section 1 hereof and does not constitute a waiver of any other provision of the
Agreement or of Section 1.5(a)(x) of the Agreement with respect to Greg Sadler.


3.           GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


4.           Counterparts; Facsimile Transmission.  This Waiver may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Copies of executed
signature pages to this Waiver delivered by facsimile transmission shall be
considered duly delivered and valid and effective for all purposes.






*     *     *     *     *




[remainder of this page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Waiver has been executed as of the date written above.





 
THE PURCHASER:
     
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
       
By:
/s/ Chris McKee     
Name:  Chris McKee
   
Title:    Secretary and General Counsel




 
2

--------------------------------------------------------------------------------

 
